Citation Nr: 0127560	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  99-06 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.  
He had several subsequent periods of active duty for training 
and inactive duty training.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO, among other actions, denied 
service connection for multiple sclerosis.  

In a June 2001 rating decision, the RO, among other actions, 
continued the 10 percent evaluation for osteoporosis.  In an 
October 2001 informal brief, the veteran's representative 
stated the veteran wished to file a notice of disagreement as 
to this issue and requested the Board remand for a statement 
of the case.  This is not possible, as the notice of 
disagreement has not been properly filed.  Specifically, 
under 38 C.F.R. § 20.300 (2001), it states that the notice of 
disagreement "must be filed with the Department of Veterans 
Affairs office from which the claimant received notice of the 
determination being appealed . . . ."  In this case, the 
correct office would be the RO in Seattle, Washington-not 
the Board.  This is not an issue over which the Board has 
jurisdiction.  Therefore, if the veteran wishes to appeal the 
RO's continuance of the 10 percent evaluation for 
osteoporosis, he must file a notice of disagreement with the 
Seattle, Washington, RO.


FINDINGS OF FACT

1.  Competent evidence of multiple sclerosis during active 
duty from 1963 to 1967 or during his periods of active duty 
for training between 1989 and 1991 is not of record.

2.  Competent evidence of manifestations to a compensable 
degree of multiple sclerosis within seven years following the 
veteran's discharge from active duty in 1967 is not of 
record.

3.  The veteran was first diagnosed with multiple sclerosis 
in 1993.

4.  The preponderance of the evidence is against a finding 
that multiple sclerosis is attributable to the veteran's 
service.  


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, to include active duty for training, nor was 
it manifested to a compensable degree within seven years 
following the veteran's discharge from active service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The Board notes that the diagnosis of multiple sclerosis is 
not in dispute.  The issue before the Board is whether 
multiple sclerosis is related to the veteran's various 
periods of service.

The veteran contends that his legs went out on him while in 
service from 1963 to 1967, to include having sustained an 
injury to his back, and that the consistent pattern of falls 
and trauma to his back could have been the onset of chronic 
back problems and multiple sclerosis.  The veteran asserts 
that he served in the reserves from 1987 to 1995.  He stated 
that while on active duty for training in 1988, his back 
started to bother him and that his legs felt heavy.  He 
stated he did not go to the doctor at that time because he 
did not have medical insurance.  The veteran stated that 
while on active duty for training in 1990, he had trouble 
walking up the stairs because of difficulty with his legs in 
that they felt heavy, and he stated he fell down.  The 
veteran stated that he did not go to sick bay because his 
commanding officer said not to go unless he was seriously 
injured.

Service medical records show that in September 1963, the 
veteran fell while roller-skating.  In November 1964, the 
veteran hit his head and sustained a laceration to the scalp.  
In July 1966, the veteran fell on a ladder striking the right 
lower dorsal paraspinous area.  The separation examination 
shows that the veteran's physical evaluation was normal, 
except that the veteran's vision was noted to be defective.

The records from the veteran's service in the reserves show 
that the veteran had several periods of active duty for 
training from 1989 to 1991.  Records from 1988 show that the 
veteran was found to be physically qualified.  July 1988 and 
September 1989 reports of medical examination show 
essentially normal findings, except that the veteran had 
atrophy in his left testicle and a scar on his lower back.  
In reports of medical history completed by the veteran at 
those times, he indicated that he was in good health and 
denied any health problems, except that in September 1989, he 
reported hearing loss.

An October 1992 VA hospitalization summary report shows that 
the veteran reported numbness in all extremities with onset 
in June 1992.  At that time, the etiology was unknown.

A March 1993 VA hospitalization summary report shows that the 
veteran reported a one-year history of generalized weakness 
and altered sensation.  A June 1993 VA treatment report shows 
that the veteran had been diagnosed with multiple sclerosis 
in May 1993.

A September 1993 document shows that the veteran had been 
found to be not physically qualified for retention in the 
Naval Reserve by reason of a history of multiple sclerosis.  
This was a preliminary finding, which was confirmed in 
February 1994 and March 1994.  The veteran was discharged 
from the reserves in July 1995.

A September 1994 private medical record shows that the 
veteran's diagnosis of multiple sclerosis was confirmed by 
somatosensory evoked potentials testing.  The private 
physician stated the veteran had been originally seen in 
March 1994 for complaints of neurological symptoms he had 
been experiencing for two years.

A March 1999 letter from a Member of Congress shows that he 
informed the veteran that, "The VA makes no distinction 
between active duty and reserve personnel for filing a[ 
multiple sclerosis] claim.  The seven[-]year limit applies to 
both."

In a May 1999 letter from a VA physician, he stated that the 
veteran carried a diagnosis of multiple sclerosis and that he 
believed such diagnosis was secure.  He stated that the 
veteran's symptoms had begun in approximately June 1992, 
which eventually led to the diagnosis of multiple sclerosis.  
He additionally stated the following, in part:

On his personal statement date[d] April 
5, 1999, [the veteran] gives several 
instances of trauma suffered in 1966 
during his military service.  He outlines 
3 instance[s] of falling because his legs 
gave way.  He also had difficulties 
outlined in his personal statement in 
1988, 1990, and 1991.  Episodes of leg 
weakness such as this may have been early 
manifestations of his multiple 
[s]clerosis.  

In summary, his difficulties seem to be 
due primarily to neurologic dysfunction 
associated with multiple sclerosis and 
pain associated with his spine disease.  
His falls in the 1960[s] could have been 
due to multiple sclerosis.

A December 1999 VA examination report shows that the examiner 
had an opportunity to review VA outpatient treatment reports 
and the claims file and interview the veteran and his spouse 
and examine the veteran.  The VA examiner reported the 
veteran's history as reported by the veteran and shown in the 
medical records.  Following physical examination of the 
veteran, the VA examiner stated the following, in part:

Upon review of the medical records and 
obtaining history from [the veteran,] it 
is unlikely that the injuries to the back 
sustained in the service from 1963 to 
1967 were resulted from early 
manifestations of his multiple sclerosis.  
It was approximately 21 years following 
discharge from the military that he began 
developing symptoms that may be 
consistent with multiple sclerosis.  It 
is as likely as not that [the veteran's] 
current low back pain is related to the 
multiple injuries sustained while in 
service.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records, including the 
veteran's medical records from his reserve duty, have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the April 1998 rating decision 
on appeal, the February 1999 statement of the case, and the 
December 1999 supplemental statement of the case, the RO 
informed the veteran of the evidence necessary to establish 
service connection for multiple sclerosis.  In the February 
1999 statement of the case and the December 1999 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for service 
connection.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representatives.  At 
the time of the April 1998 rating decision, the Washington 
Department of Veterans Affairs was the veteran's 
representative.  He changed representatives in March 1999 to 
the Paralyzed Veterans of America, Inc.  Thus, a copy of the 
April 1998 rating decision was sent to the Washington 
Department of Veterans Affairs and copies of the March 1999 
statement of the case and the December 1999 supplemental 
statement of the case were sent to the Paralyzed Veterans of 
America, Inc.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representative are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)).

Additionally, the veteran has reported having received 
treatment at the VA Puget Sound Healthcare Facility and Group 
Health Medical.  The record reflects that the RO has obtained 
the treatment records from these two facilities and has 
associated them with the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for multiple sclerosis that have not been 
associated with the claims file.  In fact, in a January 2001 
letter, the RO informed the veteran of the evidence it had as 
to his claim and asked if there was any additional evidence 
it needed to obtain.  In a February 2001 statement, the 
veteran stated he had no new evidence to submit for his claim 
for service connection for multiple sclerosis.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo a VA examination related to his claim.

The Board is aware that the veteran's representative has 
asserted that VA has a duty to verify the veteran's periods 
of active duty for training and inactive duty training during 
his service in the reserves.  The Board finds that such is 
not necessary, as the facts are not in dispute.  The veteran 
has stated that he stopped having periods of active duty for 
training or inactive duty training after 1991.  The records 
contained in the claims file support the veteran's assertion.  
He has stated that he was discharged from the reserves in 
1995.  The Board does not contest this allegation.  The 
veteran has acknowledged that he was not diagnosed with 
multiple sclerosis until 1993.  This acknowledgment shows 
that the veteran was not given a diagnosis of multiple 
sclerosis while he was actually involved with active duty for 
training or inactive duty training, which, again, reportedly 
ended in 1991.  Therefore, the Board finds that the veteran's 
claim need not be remanded because the facts are not in 
dispute.  The reasons and bases for the denial of the 
veteran's claim are explained below.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for multiple sclerosis may be granted if manifest to a 
compensable degree within seven years of active service and 
if the veteran has served 90 days or more .  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2001).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for multiple sclerosis.  The 
reasons follow.

As to the veteran's period of service between 1963 to 1967, 
the service medical records do not show any evidence of 
multiple sclerosis.  Multiple sclerosis was not diagnosed 
until 1993, which is more than 25 years following the 
veteran's discharge from service.  Multiple sclerosis has a 
seven-year presumption period, which would have expired in 
1974.  Regardless, there is competent medical evidence that 
the symptoms the veteran has reported occurred in service 
were not manifestations of multiple sclerosis.  In the 
December 1999 VA examination report, the examiner stated that 
it was "unlikely" that the injuries the veteran sustained 
in service were manifestations of multiple sclerosis.  This 
medical opinion was based upon review of the veteran's VA 
treatment records, review of the veteran's claims file, and 
examination of the veteran.  The Board notes that the VA 
examiner, in his opinion, distinguished between "unlikely" 
and "as likely as not" between the multiple sclerosis and 
the veteran's current low back disorder.  This shows that the 
examiner understood that "unlikely" is indicative of a 
negative connection between the diagnosis of multiple 
sclerosis and the veteran's symptoms while in service and 
"as likely as not" is a more possible connection.  For the 
reasons stated, this opinion is found to be the most 
probative in terms of resolving this appeal.

Additionally, the Board is aware that in a May 1999 letter 
from a VA physician, he stated that the episodes of leg 
weakness in service "may have been early manifestations of 
his multiple [s]clerosis."  The VA physician further stated 
that the veteran's falls in the 1960s "could have been due 
to multiple sclerosis."  The Board finds that these 
statements are too speculative to outweigh the finding that 
it is "unlikely" that the symptoms in service were 
indicative of multiple sclerosis.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (Court found that statement made by a 
private physician that the veteran may have been showing 
symptoms of multiple sclerosis for many years prior to the 
diagnosis was "too speculative."); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998).  

Also, although the veteran is competent to report symptoms in 
service, the Board finds that his allegations of leg weakness 
while in service from 1963 to 1967 are not credible.  When 
the veteran was seeking medical treatment in 1992 and 1993 
for generalized weakness, he was clear in stating that it had 
occurred only recently.  At that time, he attributed the 
weakness to as early as 1991.  Following his claim for 
monetary benefits for multiple sclerosis, he changed his 
story to having leg weakness as early as the 1960s while in 
service.  For the reasons stated above, the Board finds his 
current allegations of leg weakness to be not credible.  This 
further lessens the probative value of the VA physician's May 
1999 opinion.  In the May 1999 statement, the VA examiner 
stated that the veteran's symptoms began in June 1992 but 
then goes on to say that the veteran's multiple sclerosis may 
have been manifested in the 1960s.  The Board finds that this 
lessens the probative value of this medical statement, as the 
physician seems to rely on unreliable medical history.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim that multiple sclerosis is due to the 
veteran's service from 1963 to 1967. 

As to the veteran's periods of active duty for training, the 
Board must address the seven-year presumption as to multiple 
sclerosis.  In order to be entitled to the seven-year 
presumption, the veteran must have served 90 days during the 
period to which he seeks to attribute the diagnosis of 
multiple sclerosis.  Here, the veteran's periods of active 
duty for training were in 1988, 1989, and 1991 and each were 
for a period of no more than two weeks.  That would not allow 
the veteran to be entitled to the seven-year presumption, as 
he fails to meet the 90-day requirement.  See 38 U.S.C.A. 
§§ 1112, 1113.  Thus, although the veteran's diagnosis of 
multiple sclerosis was entered within seven years of the 
veteran's periods of active duty for training, service 
connection cannot be granted based upon the presumption 
period.

The veteran has conceded that he stopped having periods of 
active duty for training in 1991, and the service records 
corroborate this statement.  Thus, even if the veteran had 
episodes of leg weakness during active duty for training, a 
diagnosis of multiple sclerosis has not been clinically 
attributed to such reported symptoms.  See 38 C.F.R. 
§ 3.303(d).  Stated otherwise, no medical professional has 
attributed the diagnosis of multiple sclerosis to the 
veteran's periods of active duty for training.  Also, in the 
May 1999 letter, the VA physician made what the Board finds 
to be a speculative statement that the veteran's complaints 
of leg weakness "may have been" early manifestations of 
multiple sclerosis.  This does not adequately establish a 
nexus to the veteran's period of active duty for training.  
The Board notes that the VA examiner in the December 1999 
statement did not address the likelihood of a nexus between 
the diagnosis of multiple sclerosis and the veteran's periods 
of active duty for training.  For the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection for multiple 
sclerosis as being attributable to the veteran's periods of 
active duty for training.

As to the veteran's periods of inactive duty training, 
service connection cannot be granted for a disease having 
been incurred or aggravated in such service.  38 U.S.C.A. 
§ 101(24).  For inactive duty training, service connection 
can be granted only for an injury that was incurred or 
aggravated in such service.  Id.

The Board notes that the veteran's representative has 
asserted that the veteran's visual acuity problems in service 
were indicative of multiple sclerosis.  First, no medical 
professional has asserted such.  Second, the veteran's 
representative does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  This also applies to the veteran's allegations that 
multiple sclerosis was shown during his service from 1963 to 
1967 in that it does not constitute probative evidence.  

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for multiple sclerosis, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.  The 
Board regrets that a more favorable decision could not be 
made.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

